Citation Nr: 1038949	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1979 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Milwaukee, 
Wisconsin Regional Office (RO) which denied reopening the 
Veteran's claim for entitlement to service connection for a 
gastrointestinal disability.  In April 2009 the Board reopened 
and remanded the claim for adjudication by the RO.  The issue is 
now, once again, before the Board for adjudication.  

The Board notes that an informal claim for entitlement to 
a total disability rating based on individual 
unemployability due to service-connected disability 
(TDIU), has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the Veteran's 
claim has been obtained by VA.  

2.  The probative evidence of record shows that the Veteran's 
cyclic vomiting syndrome was incurred during active service.


CONCLUSION OF LAW

Cyclic vomiting syndrome was incurred in active service.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Pond v. 
West, 12 Vet. App. 341, 346 (1999) (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In this case, the Veteran contends that his current 
gastrointestinal disability has existed since the time of 
service.  

A review of the service treatment records reflects that the 
Veteran was seen on February 1, 1979 for complaints of vomiting 
three times within one hour.  He indicated that he had a sore 
throat and reported severe abdominal tenderness with palpation.  
He also complained of having cramps in the mid abdomen as well as 
diarrhea.  On examination, the abdomen was soft with mild 
tenderness.  There was no guarding or rebound.  Rectal 
examination was negative. The Veteran was given Kaopectate, 
Compazine, Cepacol Lozenges, and Tylenol.  The next day, the 
Veteran was again seen with complaints of stomach cramps, 
diarrhea, a sore throat, and a fever, which had been present for 
2-4 days.  Examination revealed that the bowel sounds were 
present and active.  There was negative rebound.  There was 
generalized tenderness.  The Veteran indicated that he would like 
a discharge.  The impression was viral enteritis.  He was given 
Mylicon tablets.  On February 9, 1979, the Veteran reported that 
his urine and stool were darker.  He appeared ill.  Examination 
was negative.  The examiner sought to rule out hepatitis.  

Post-service, the Veteran was hospitalized in July 1981 with 
complaints of stomach pains and vomiting.  The impression was 
probable viral gastroenteritis.  

The Veteran was hospitalized in April 1982 with complaints of 
vomiting.  The impression was gastroenteritis.   X-rays revealed 
a dilated small bowel; no ileus, obstructions, ascites, or free 
air.  

The Veteran was hospitalized again in December 1985 with 
complaints of abdominal pain.  The impression was viral 
gastritis.  

In June 1997, the Veteran was seen for an upper gastrointestinal 
bleed.  An esophagogastroduodenoscopy yielded a diagnosis of 
upper gastrointestinal bleed secondary to erosive gastritis.  

In May 1998, a VA opinion was sought regarding the Veteran's 
gastrointestinal difficulties.  The examiner noted that in the 
military, the Veteran had acute viral gastroenteritis.  There was 
no history of bleeding at that time.  In July 1981, April, 1982, 
and December 1985, the Veteran had episodes of acute 
gastroenteritis.  In June 1997, he had an episode of an upper 
gastrointestinal bleed.  The esophagogastroduodenoscopy showed 
upper gastrointestinal bleed secondary to erosive gastritis.  The 
examiner indicated that it was likely due to alcohol intake.  The 
examiner stated that the gastrointestinal disability present in 
June 1997 was not the same as that which occurred during service.  
In the service, the process was an acute inflammation due to a 
viral infection.  In June 1997, the Veteran had erosive gastritis 
due to alcohol abuse.  

Thereafter, the Veteran was diagnosed as variably having 
duodenitis, Crohn's disease, and irritable bowel syndrome.  

Several letters have been received from Richard E. Minkley, M.D., 
a gastroenterology specialist.  In an April 2006 letter, Dr. 
Minkley indicated that the Veteran suffered from a cyclic 
vomiting syndrome which presented with recurring episodes of 
nausea, vomiting, and abdominal pain.  He had multiple hospital 
admissions for persistent vomiting and dehydration.  He also had 
undergone extensive gastrointestinal work-ups which did not 
reveal other causes for the symptoms.  In an October 2006 letter, 
Dr. Minkley indicated that the Veteran's symptoms began during 
military service.  He stated that he had reviewed records.  The 
records indicated that he was diagnosed with gastroenteritis.  
However, by history, he had had intermittent symptoms on an 
ongoing basis since that time.  The diagnosis was cyclic vomiting 
syndrome.  This physician felt that his history was consistent 
with cyclic vomiting syndrome.  

In December 2006, the Veteran was afforded a VA examination.  
Based on a review of the Veteran's service treatment records, 
minimal treatment in service, minimal period of military service, 
current symptoms and clinical references, the examiner stated 
that without resort to speculation, he was unable to determine if 
the current diagnosis of cyclic vomiting syndrome was related to 
the illness treated in the military.  

Thereafter, in January 2007, Dr. Minkley indicated that the 
Veteran's inservice symptoms were certainly as likely as not 
symptoms of cyclic vomiting syndrome.  Dr. Minkley stated that 
there was no other diagnosis at that time (in service).  

In May 2007, another VA examiner indicated that the Veteran had a 
viral syndrome during active military service, but it was 
unrelated to subsequent episodes of gastroenteritis, erosive 
gastritis, and cyclic vomiting syndrome.  No explanation was 
provided.

Thereafter, in June 2007, Dr. Minkley responded that the 
inservice impression of viral enteritis was a clinical diagnosis 
and was not documented by any laboratory or imaging studies.  The 
Veteran in fact had a very minimal work up while he was in the 
hospital.  The symptoms were nonspecific, but certainly typical 
of cyclic vomiting syndrome symptoms.  The exact diagnosis that 
was present during service was not definite and certainly could 
have been cyclic vomiting syndrome.  He emphasized that the 
diagnosis of viral enteritis was simply clinical and not a 
documented diagnosis.  

In December 2009, a VA medical expert opinion was requested.  In 
January 2009, that VA expert provided a medical report and 
opinion.  He noted the Veteran's medical history, including the 
medical opinions offered by private examiner Dr. Minkley.   He 
indicated that the most recent Rome III criteria for CVS 
requires; 1) stereotypical episodes of vomiting regarding onset 
(acute) and duration (less than 1 week); 2) three or more 
discreet episodes in the prior year; 3) absence of nausea and 
vomiting in between episodes; 4) no metabolic, gastrointestinal, 
or CNS system structural or biochemical disorders; and 5) 
supportive criteria: personal or family history of migraine 
headaches.  

The VA expert noted that a 2004 private gastroenterologist 
indicated monthly episodes lasting 2 to 3 days but the December 
2006 VA examiner noted daily symptoms.  He also noted a May 2005 
examination noting almost daily nausea and emesis several times 
per week.  He then opined that the history of continuous symptoms 
is not compatible with the diagnosis of CVS and stated that 
another consideration would be the Veteran's cannabis use which 
has been described as the etiology of apparent CVS in a group of 
patients whose symptoms resolved when they stopped the cannabis 
use.  

The VA expert also noted a December 2006 letter noting an 
association between migraine headaches and CVS with migraine 
headaches occurring in 35 to 60 percent of patients with CVS.  He 
noted no mention of headaches in the 1979 treatment records, but 
that headaches were noted on the past medical condition sheet 
from 1979.  He then concluded that if the headaches were part of 
the CVS then the headaches clearly predate the Veteran's service 
dates.

The VA expert opined that, given the described multiple symptoms 
of fever, sore throat, rhinitis, diarrhea, abdominal cramps and 
emesis noted in the 1979 service treatment record, the clinical 
diagnosis of viral illness was the most likely diagnosis.  He 
also stated that the Veteran had mild AST and alkaline 
phosphatase evaluation which also speaks for a viral etiology.  
He stated that although he agreed with the Veteran's 
gastroenterologist that the diagnosis of viral gastroenteritis 
could not be verified with certainty, the sore throat, rhinitis 
and fever would be unusual for CVS.  He then stated that although 
there is no doubt that the Veteran is suffering chronic abdominal 
symptoms and the diagnosis might be CVS, the inconsistencies in 
the history available make it difficult to agree with a diagnosis 
of CVS with a "reasonable degree of medical certainty."  He 
then opined that the symptoms in 1979 were most compatible with a 
viral illness.

In January 2009, Dr. Minkley submitted a note indicating that he 
had been treating the Veteran over the past five years with a 
diagnosis of CVS.  He noted that the Veteran required 
hospitalization for 24 to 48 hours for intermittent episodes of 
abdominal pain and vomiting and that his symptoms had 
significantly improved since the original diagnosis, with the use 
of Amitriptyline.  However, every three to four months, the 
Veteran required admission for a brief stay and rehydration.

In April 2009, Dr. Minkley submitted a letter in response to the 
January 2009 VA expert medical opinion.  He stated that, in his 
opinion, the Veteran's symptoms met the Rome criteria listed in 
the January 2009 consultant's note and reiterated that the 
Veteran did not have significant symptoms between episodes.  He 
further stated that there was no other etiology of his symptoms 
in spite of an extensive evaluation and that the Veteran had not 
had any marijuana over the past six months, but that his symptoms 
persisted.  He then reiterated that the diagnosis (CVS) was 
secure.

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds the conflicting medical opinions to be in 
relative equipoise for the following reasons.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight 
to be attached to such opinions are within the province of the 
Board as adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives an 
adequate statement of reasons and bases).  Each doctor's opinion 
was based on a review of the Veteran's treatment history, the 
Veteran's treatment in service, and the examiner's area of 
expertise.  Furthermore, the examiners each provided rationale to 
for their medical opinions.  In essence, Dr. Minkley opined that 
the Veteran's current and inservice symptomatology relates to 
CVS.  He determined that an inservice impression of viral 
enteritis was a clinical diagnosis and was not documented by any 
laboratory or imaging studies.  He opined that the symptoms were 
nonspecific, but certainly typical of cyclic vomiting syndrome 
symptoms.  By contrast, the medical opinion provided by the VA 
expert stated, in essence, that although the Veteran's 
symptomatology might be CVS, the inconsistencies in the medical 
history, including daily symptomatology between episodes, made it 
difficult to agree with such diagnosis and, thus the symptoms 
were more compatible with a viral illness.  In response, Dr. 
Minkley reiterated that the Veteran did not have significant 
symptoms between episodes and that there was no other etiology of 
his symptoms and that the Veteran's condition persisted despite 
discontinuing cannabis use.  The Board acknowledges that both 
medical opinions were clear, well-reasoned and supported by the 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative value of 
a medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight 
may be placed on one physician's opinion over another depending 
on factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence); Nieves-Rodriguez v. Peake, 
No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion).  Therefore, 
the Board finds that the medical evidence is at least in relative 
equipoise.  

As noted above, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  In this case, the Board 
finds that the evidence is in relative equipoise.  Thus, 
resolving all reasonable doubt in the appellant's favor, the 
Board finds the evidence supports entitlement to service 
connection for cyclic vomiting syndrome.  38 C.F.R. § 3.102.  




ORDER

Service connection for cyclic vomiting syndrome is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


